Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims as amended patentably distinguish over the prior art of record. The closest prior art of record is considered to be figures 9-21 of Australian patent 2017101316 (Hickory Design). Instant claim 1 differs in recitation of a flange of the outlet forming a water-tight seal with the drain body, while instant claim 7 differs in recitation of the flange of the outlet forming a water-tight seal with the upper surface of the drain body. The flange (20) of the outlet of Hickory Design does not contact the drain body (90), rather it rests on a surface by the drain opening. Instant claim 15 differs in recitation of a frame being coupled to the upper surface of the drain body. Such a frame is not shown by Hickory Design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778